1. The petition to amend the bill of exceptions by designating named parties as defendants in error is allowed and it is amended accordingly.
2. The sole relief sought against the demurrants, the defendants in error, is predicated upon alleged fraud of their original grantor, but it is not alleged that any of them were parties to such fraud or had knowledge thereof. Accordingly, no cause of action is alleged, and the court did not err in sustaining the general demurrer and dismissing the action. Martin v.  Home Owners' Loan Corp., 203 Ga. 480 (48 S.E.2d 376).
Judgment affirmed. All the Justicesconcur.
                        No. 16664. JUNE 13, 1949. *Page 357